Where a motion to discharge an attachment is sustained, and the. plaintiff, within thirty days thereafter, or sooner if so ordered by the court,-files -a petition in error and an undertaking, for the retention of the attached property, it is a sufficient compliance with -the provisions of Section 5563&, Revised Statutes.
An affidavit for attachment which contains the statement that ‘•‘the defendant is a non-resident of said state of Ohio,” when aided by the .averment in the petition, which is sworn to positively, ‘-‘that the- defendant is a corporation duly organized under -the laws of-Kentucky,”-is equivalent to. a statement that the defendant is a foreign corporation.
- An affidavit for .attachment upon the ground that -the defendant is a foreign, corporation must affirmatively show that such *480corporation is not within the exceptions contained in Subdivision 1, Section 5521, Revised. Statutes, and it is not aided by an averment in the petition, though sworn to positively, that the defendant is “doing business at Ashland, Kentucky,” as such statement does not exclude the fact that it may also be doing business in this state and owning or using a part of its capital or plant in this state.
Judgment affirmed.